 

[image_001.jpg]

NATIONAL TENANT NETWORK

 

Affiliate Agreement

 

Effective Date: February 14, 2012

 

 

This Agreement and Exhibit A attached hereto contain the complete terms and
conditions applicable to participation in the NTN Affiliate Program administered
by NTN, Inc. As used in this Agreement, "NTN" means NTN, Inc., hereinafter "NTN"
and "Affiliate" means the applicant, hereinafter Co-Signer.com. "NTN" also means
the site that has its primary homepage identified by the URL
www.NTNonline.com,and "site" means a World Wide Web site. "Your site" means any
site that the Affiliate links to the NTNonline.com site, which is identified by
the Affiliate in Exhibit B.

 

Affiliate and NTN each desire to establish the general terms and conditions that
shall govern advertising and/or fee arrangements between Affiliate and NTN,
which results from participation in NTN's affiliate program. Now therefore, in
consideration of the mutual promises and obligations contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties mutually agree as follows:

 

Terms and Conditions

 

1. NTN's Responsibilities.

 

1.1 NTN, Inc. will provide the on-line technology supporting the marketing of
NTN products and services conducted by the Co-Signer.com.

 

1.2 Supporting technology will include access to www.ntnonl ine.com. secure
log-in. integration programming to approved data vendors, access to NTN
comprehensive applicant screening products identified by NTN in Exhibit A and
enabling of NTN leasing services, NTN Secure Lease.

 

1.2.1 Also included are order tracking, storage of reports and screening data.

 

1.2.2 Administrative functionality to invoice Co-Signer.com for referrals and
report order activity.

 

1.2.3 Account set-up functionality, log-in/user security.

 

1.3 NTN, Inc. will take all commercially reasonable steps to make available to
the Affiliate and their referrals the on-line servers for operation at
reasonable hours and for reasonable periods.NTN, Inc. will try to grant access
24 hours per day, but does not guarantee 24 hour access.

 

1.4 NTN reserves the right, in its sole discretion, to interrupt access to any
part or all of the web site for maintenance or other required purposes.

 

1.5 NTN will maintain report pricing as shown on Exhibit A hereto. Said prices
are subject to increase upon sixty (60) day written notice. State surcharges may
apply and are subject to increase. NTN will provide notification from the State
on all surcharge increases.

 

 

2. Advertising

 

2.1 Appropriate agreed upon advertising will be placed in prominent positions
throughout Co-Signer's primary and affiliated web sites for NTN screening
reports and leasing and other services released by NTN and beneficialto clients
of Co-Signer.com.

 

2.2 Appropriate. agreed upon advertising will be placed in prominent positions
throughout NTN's primary and affiliated web sites for Co-Signer.com services
released by Co-Signer.oom and beneficial to clients of NTN.

 

3. Marketing

 

3. 1 NTN agrees to promote exclusively Co-Signer.com (as their only co-signing
affiliate) to all its online leads and to its established subscriber database.
Promotion, at NTN's option, may be via mutually agreed upon online newsletters,
inserts in correspondence to subscribers, press releases, trade publication
advertising, webinars, WebEx sessions and/or Internet blogs.

 

3.2 Co-Signer.com agrees to promote NTN. Promotion, other than on Co-Signer.com,
may be via mutually agreed upon online newsletters, press releases, trade
publication advertising, webinars, WebEx sessions and for Internet blogs.

 

3. 3 NTN and Co-Signer.com hereby agree to implement a national marketing
campaign on a mutually agreed upon schedule using mutually agreed upon methods.

 

4. Ownership and License of Intellectual Property.

 

4.1. Each party owns and shall retain all right, title and interest in its
names, logos, trademarks, service marks, trade dress, copyrights and proprietary
technology, including, without limitation, those names, logos, trademarks,
service marks, trade dress, copyrights and proprietary technology currently
used.

 

4.2. NTN grants Co-Signer.com a non-exclusive, nationwide license to use,
reproduce, display and transmit, during the term of this Agreement only. NTN's
specified logos, trade names, trademarks and service marks (the "NTN Marks") at
the Affiliate's sites and for other approved purposes.

 

4.3. Co-Signer.com grants NTN a non-exclusive, nationwide, royalty-free license
to use, reproduce and transmit any graphic or banner ad submitted by Affiliate
solely for co-branding purposes.

 

4.4. Neither Party shall have the right to reproduce, display or otherwise use
any content, logo, trade name. trademark or service mark of the other Party
except as expressly set forth herein, without the prior written consent of the
other Party in each instance.

 

4.5. At the expiration or earlier termination of this Agreement, neither Party
will retain any rights to nor license of any of the other Party's Marks. In
addition, each Party agrees to purge from its site all content, logos, trade
names, trademarks or service marks of the other Party.

 

 

5. Term, Termination, Representations.

 

5.1. This Agreement shall remain in full force and effect for a period of one
year beginning on the Effective Date set forth above (the "Initial Term"). It
shall remain and continue in full force and effect for subsequent 1-year periods
(each called a "Renewal Term") unless written notice of termination is received
by one Party from the other Party at least 30 days prior to the initial
expiration date or any subsequent expiration date.

2

 

 

5.2. This Agreement may be terminated by the either party following written
notice to the defaulting party of the default. The defaulting party will have
thirty (30) days from the receipt of the notice of default to cure if the
default can reasonably be cured within thirty (30) days. If the cure will take
longer than thirty (30) days, the defaulting party must have taken commercially
reasonable steps toward the cure within thirty (30) days to avoid termination.
If either party becomes insolvent, a receiver or conservator is appointed for
any part of \he party's assets, or a bankruptcy proceeding is commenced by or
against such party ei1her party may terminate this Agreement immediately by
giving the other party written notice of termination. Termination shall not
relieve either party of any payment obligations, which arise prior to such
termination.

 

5.3 Each party represents to the other that (a) it has the authority to enter
into this Agreement and sufficient rights to grant any licenses granted hereby
(b) that it has the financial whom withal to meet obligations to the other party
and to all those referred to the service contemplated by this agreement, and (c)
any material which is provided to the other party and displayed on the other
party's site will not (i) infringe on any third party's copyright, patent,
trademark, trade secret or other proprietary rights or right of publicity or
privacy; (ii) violate any applicable law, statute, ordinance or regulation;
(iii) be defamatory or libelous; (iv) be lewd, pornographic or obscene; (v)
violate any laws regarding unfair competition, anti-discrimination or false
advertising; (vi) promote violence or contain hate speech;

 

5.4 Each party will commit to using best practices and reasonable diligence to
avoid the introduction of viruses. Trojan horses, worms, time bombs,
cancel-bets, STD's or other similar harmful or deleterious programming routines.

 

6. Indemnification, Insurance, Warranties

 

Each party hereby agrees to indemnify, save and hold harmless the other party’s
subsidiaries, affiliates, related entities, partners, agents, officers
,directors, employees, attorneys, heirs, successors, and assigns, and each of
them, from and against any and all claims actions, demands, losses, damages,
judgments, settlements, costs and expenses (including reasonable attorneys' fees
and expenses), and liabilities of every kind and character whatsoever, which may
arise by reason of: (i) any act or omission by the party or any of its officers.
Directors, employees, or agents; and/or (ii) the inaccuracy or breach of any of
the covenants, representations and warranties made in this Agreement. This
indemnity shall require the payment of costs and expenses as they occur. Each
party shall promptly notify the other party upon receipt of any claim or legal
action referenced in this Section. The provisions of \his Section shall survive
any termination or expiration of \his Agreement.

 

Risk Reduction

Every applicant for Co-Signer.com services will be screened through the NTN
system prior to concluding the Cosign agreement An NTN DecisionPoint/Tenant
Profile/National Criminal will be ordered at a cost of $39. 50. NTN agrees to
provide Co-Signer.com with landlord contact information for NTN DecislonPoint
reports resulting in a "conditional" or “reject” recommendation nationwide on a
daily basis. This information is to be used for Co-Signer.com marketing purposes
only. No database of NTN subscriber data may be maintained. The agreed upon
objective is to identify pre-existing conditions and take appropriate steps in
determining whether to Cosign or adjusting terms and conditions of the Cosign
agreement.

 

6.1 Insurance

In order to assure the indemni1y described in this Section, Co-S igner.com
shall, at its sole expense, carry and keep in full force and effect at all times
during the Term of this Agreement a liability insurance policy with a single
limit to cover potential liability to NTN, Inc. and/or others arising under the
Program.

 

Affiliate's indemnification of NTN under this Section shall in no way be limited
by the extent of Affiliate's insurance coverage. NTN, Inc. agrees to maintain
the same coverage in order to assure Co-Signer.com, for the term of the
contract. The provisions of this Section shall survive any termination or
expiration of this Agreement for a period of one (1) year.

3

 

 

6.2 Warranties

Each party covenants, warrants and represents that it shall comply with all laws
and regulations applicable to this Agreement, and that it shall exercise due
care and act in good faith at all times in performance of its obligations under
this Agreement. The provisions of this Section shall survive any termination or
expiration of this Agreement.

 

7. Limitation of Liability

 

7.1Neither Party shall be liable to the other for any indirect, incidental,
delay, special, punitive or consequential damages, including damages for lost
opportunities, lost profits from this Agreement or any other transaction, or
lost savings, whether arising in contract, tort or otherwise, even if such
damages were foreseeable but which do not result from a breach of this Agreement
or breach of any of its obligations or assertions as to ability to perform under
this Agreement.

 

8. Confidentiality

 

8.1 Covenants Regarding Confidential Information, Trade Secrets and Other
Matters Definitions. For purposes of this Agreement, the following terms are
defined as follows:

 

(1) "Trade Secret" means all information possessed by or developed for either
party or any of its subsidiaries, including, without limitation, a compilation,
program, device, method, system, technique or process, to which all of the
following apply: (i) the information derives independent economic value, actual
or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and (ii) the information is the subject of efforts to
maintain its secrecy that are reasonable under the circumstances.

 

(2) “Confidential Information" means information, including the terms of this
agreement. to the extent it is not a Trade Secret, which is possessed by or
developed for either party or any of its subsidiaries and which relates to the
Company's or any of its subsidiaries' existing or potential business or
technology, which information is generally not known to the public and which
information either party or any of its subsidiaries seeks to protect from
disclosure to its existing or potential competitors or others, including,
without limitation, for example: business plans, strategies, existing or
proposed bids, costs, technical developments, existing or proposed research
projects, financial or business projections, investments, marketing plans,
negotiation strategies, training information and materials, information
generated for client engagements and information stored or developed for use in
or with computers. Confidential Information also includes information received
by NTN or any of its subsidiaries from others which either party or any of its
subsidiaries has an obligation to treat as confidential.

 

(3) Nondisclosure of Confidential Information.

 

Except as required in the conduct of either party or any of its subsidiaries'
business or as expressly authorized in writing on behalf of the other party or
any of its subsidiaries, neither party shall use or disclose, the other party's,
directly or indirectly, any Confidential Information, including the terms of
this agreement, during the period of this agreement In addition, following the
termination of \his agreement for any reason of, Neither party shall use or
disclose, directly or indirectly, any Confidential Information. This prohibition
does not apply to Confidential Information after it has become generally known
in the industry in which either party conducts its business.

 

Trade Secrets. During this Agreement, both parties shall do what is reasonably
necessary to prevent unauthorized misappropriation or disclosure and threatened
misappropriation or disclosure of the other parties or any of its subsidiaries'
Trade Secrets and, after termination of the Agreement, neither party shall use
or disclose the other party's or any of its subsidiaries 'Trade Secrets as long
as they remain, without misappropriation, Trade Secrets.

 

(4) Exceptions. The provisions of paragraphs 1,2 and 3 In section 8 above will
not be deemed to prohibit any disclosure that is required by law or court order,
provided that either party has not intentionally taken actions to trigger such
required disclosure and, so long as not prohibited by any applicable law or
regulation, either party Is given reasonable prior notice and an opportunity to
contest or minimize such disclosure.

4

 

 

9. Non-Competition.

 

(a) During the Agreement, neither party shall engage, directly or indirectly, as
an employee, officer, director, partner, manager, consultant, agent. owner
(other than a minority shareholder or other equity interest of not more than 1%
of a company whose equity interests are publicly traded on a nationally
recognized stock exchange or over-the-counter} or in any other capacity, in any
competition with the other party or any of its subsidiaries.

 

(b) Subsequent to the Agreement. For a two year period following the termination
or expiration of the Agreement for any reason or withoU1 reason, neither party
shall in any capacity (whether in the capacity as an employee, officer, director
partner, manager. consultant. agent or owner (other than a minority shareholder
or other equity interest of not more than 1% of a company whose equity interests
are publicly traded on a nationally recognized stock exchange or
over-the-counter),directly or on directly advise, manage, render or perform
services to or for any person or entity which is engaged in a business
competitive to that of the other party or any of its subsidiaries within any
geographical location wherein the other party or any of its subsidiaries
produces, sells or markets its goods and services at the time of such
termination inclusive of the world wide web and Internet.

 

9.1 Equitable Relief and Remedies. Both parties acknowledges that any breach of
this Agreement will cause substantial and irreparable harm to the other for
which money damages would be an inadequate remedy. Accordingly, either party
shall in any such event be entitled to seek injunctive and other forms of
equitable relief to prevent such breach and the prevailing party shall be
entitled to recover from the other, the prevailing party's costs (including,
without limitation, reasonable attorneys' fees} incurred in connection with
enforcing this Agreement, in addition to any other rights or remedies available
at law, in equity, or by statute.

 

10. General.

 

10.1. Each party shall act as an independent contractor and shall have no
authority to obligate or bind the other in any respect.

 

10.2. This Agreement has been made in and shall be construed and enforced in
accordance with the taws of the state of Oregon. Any action to enforce this
Agreement shall be brought in the federal or state courts located in Oregon.

 

10.3. This Agreement may be agreed to in more than one counterpart each of which
together shall form one and the same instrument. The parties agree that
execution may be achieved in any format convenient to the parties.

 

10.4.The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fad that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

10.5 Either party's waiver of, or failure to exercise, any right provided for in
this Agreement shall not be deemed a waiver of any further or future right under
this Agreement.

 

11. Assignment.

This Agreement may not be assigned, or the rights granted hereunder transferred
or sub-licensed, by either party without the express prior written consent of
the other party.

 

12. Heirs, Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of each party, its
subsidiaries, affiliates, related entities, partners, agents, officers,
directors, employees, heirs, successors, and assigns, without regard to whether
it is expressly acknowledged in any instrument of succession or assignment.

 

13. Entire Agreement.

This Agreement: (i) constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof; (ii) supersedes and replaces all
prior agreements ,oral and written, between the parties relating to the subject
matter hereof; and (iii) may be amended only by a written instrument clearly
setting forth the amendment(s) and executed by both parties.

5

 

 

14. Notices.

 

Any notices or demands that shall be given to either party shall be in writing
and shall be delivered by United States mail, registered or certified or by
reliable overnight courier, to the address stated herein:

 

NTN, Inc. Co-Signer.com 5252 SW First Suite 105 10777 W Twain Suite 225 Lake
Oswego, Oregon 97034 Las Vegas, Nevada 89135 Tel: 800-228-0989 Tel: 702-496-2223
Email: NTN@ntnonline.com Email: mike@co-signer.com

 

NTN, Inc. Co-Signer.com /s /Edward Byczynski /s/ Mike Chernine Name: Edward F.
Byczynski Name: Mike A. Chernine Title: CEO Title: CEO

6

 

 

 

[image_001.jpg]

NATIONAL TENANT NETWORK

 

EXHIBIT A

CURTENT ENGAGEMENT ADDENDUM

 

National Tenant Network, Inc.(hereinafter NTN},an Oregon corporation and
Co-Signer.com hereby supplement the Affiliate Program Agreement to which this
Addendum is attached with the following terms and conditions. To the extent the
terms and conditions of this Addendum conflict with the Affiliate Program
Agreement, the terms and conditions of this Addendum control the relationship

 

Product Cost

Scope of Search

*Inspection required **Merchant service costs apply

NTN Tenant Performance $8.50 Addresses major application
misrepresentations.  This report 1ncludes National Eviction Data, Lease
Violations, SSN Fraud Check, and lord identification and OFAC searches. All
alias names Credit Report* $8.50 Provides a complete credit history including
payment pattern, alias names, other addresses. collections, judgments and
Combined $16.50 Instant Statewide Criminal Search $15.00 Searches contain
criminal record information from various reporting agencies throughout a single
slate. Agencies may include the Administrative Office of the Courts, Department
of Corrections, Sex Offender Registries and County Courts Instant Nationwide
Criminal Search $22.50 A comprehensive database search including a 50 State
National Sex Offender Registry Search and an instant 42 Statewide Criminal
Search. Not all States report felony/misdemeanors. All alias names screened at
no additional cost.  NTN DecisionPoint Rental Recommendation & Applicant Scoring
Report. Includes NTN Tenant Performance Profile & Nationwide criminal report
$33.50 Designed by NTN to solve the need to safeguard sensitive consumer data
this report provides a thorough analysis of the applicants Tenant Performance
and credit history. Acceptance standards are customizable for each rental
community or subscriber.

 

  

7

 

 

 

NTN DecisionPoint Plus·

Rental Recommendation & Applicant Scoring report. Includes NTN Tenant
Performance Profile, Nationwide criminal report and applicant’s credit report.

$33.50 See description for NTN DecisionPoint. The credit report is" provided lo
the end user with this report. NTN Securelease $10.00 Online, multipart rental
application, collection of fees·& completed lease delivered to the applicant.

Landlord Verifications

Employment Verifications

$15.00

$15.00

Verification of employment or rental histories Social Security Number Trace*
$4.50 Date on and state from which the SSN was issued.  Notification if SSN
belongs to deceased individual. Provides list of known addresses.

 

Affiliate agrees that NTN is and will remain, during the tern of this agreement,
the exclusive residential rental background screening provider promoted and used
by Co-Signer.com and its subsidiaries.

 

Pricing and vendors

Both parties hereby agree that report pricing and vendors for reports provided
are to be determined solely

NTN, Inc.

 

- Additional vendors or a change in approved vendors for services/data listed
above will be solely determined by NTN, Inc.

 

- Integration of additional. approved services will be completed on a schedule
solely determined and maintained by NTN, Inc

.

Technology Fees Schedule: $75,000.00 will be paid on or before February 15,2012
and $75,000.00 on March 16,2012. Parties have the option to extend affiliation
on the one year anniversary for up to 2 more years for the same fee. •
Co-signer.com will receive placement on NTN's reports with a message and
location mutually satisfactory to both companies. • NTN will arrange for webex
conferences with all franchise offices within 90 days of effective date. • NTN
will facilitate introductions to the property management  firms in each of its
franchise markets • Co-signer.com will provide NTN with an icon and link on the
Co-signer.com website. • Co-signer.com will use NTN exclusively for all tenant
screening reports. • NTN win add a Co-Signer.com link to the NTN website.

8

 

 

 

IN WITNESS WHEREOF, Affiliate and NTN have each caused this Affiliate Program to
be executed by its duly authorized representative as of the date stated herein.

 

NTN, Inc. Co-Signer.com /s/ Edward F Byczvnski /s/ Mike A. Chernine Name: Edward
F Byczvnski Name: Mike A. Chernine Title: CEO Title: CEO Mailing Address:
Mailing Address:

525 SW First Suite 105

Lake Oswego, Oregon

97034

10777 W Twain

Suite 225

Las Vegas. Nevada 89135

Phone: 800-228-0989 Phone: 702 496-2223 Fax: 800·340·1116 Fax:702 851-3998
Email: ntn@ntnonline.com Email: mike@co-signer.com Addresses for Notices
Addresses for Notices:

525 SW First

Suite 105

Lake Oswego, OR 97034

10777 W Twain Suite 225

Las Vegas, Nevada

89135

Date Signed: 2/22/2012



9

 

 